Citation Nr: 1126514	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscular low back pain.

2.  Entitlement to service connection for lumbar disc disease status post L5-S1 laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1976 to June 1976 and from August 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in December 2008 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks entitlement to service connection for muscular low back pain and entitlement to service connection for lumbar disc disease status post L5-S1 laminectomy.  The Veteran contends that he has had back pain and a back condition since service.

The Veteran receives consistent care at the VA Medical Center in Pensacola, Florida.  Review of the claims file reveals that VA treatment records regarding the Veteran dated through April 2006 and from March 2008 to January 2010 have been associated with the claims file.  The March 2008 VA treatment note indicates that it was a follow up from an earlier treatment.  In addition, the Supplemental Statement of the Case dated in March 2010 reports that additional VA treatment records were reviewed in producing the Supplemental Statement of the Case.  As such, the Board notes that it is unclear whether all VA treatment records regarding the Veteran dated subsequent to April 2006 have been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to associate with the claims file all records of the Veteran's treatment by VA, including all records dated since April 2006.

In the remand dated in December 2008 the Board noted that the Veteran's service treatment records indicated that he had been treated on numerous occasions for low back pain while in service.  Upon examination at separation from service in March 1983, the Veteran was not noted to have any low back conditions and his musculoskeletal system was noted to be normal.

Subsequent to service, in January 1987, the Veteran underwent a discectomy.  The Veteran's post service medical records indicate that the Veteran injured his back in October 1986 while raising an overhead door at work.  The Veteran has been receiving Social Security Disability Insurance benefits since July 1988 due to his back condition.

The Board acknowledged in the December 2008 Remand that the Veteran was treated for complaints of low back pain while in service, subsequently underwent a discectomy in January 1987, and indicated that he has had back pain and a back condition since service.  The Board, therefore, found that it had no discretion and that it had to remand the Veteran's back claims for the Veteran to be provided a VA  examination and for an opinion to be rendered regarding whether the Veteran's current back pain and condition are related to his active service and treatment therein.

Pursuant to the Board's December 2008 Remand, the Veteran was afforded a VA spine examination in January 2010.  The examiner noted that the Veteran's claims file revealed a history of mechanical low back pain while in service.  However, the examiner noted that there was no continuity of care or chronicity of condition until the Veteran's disc herniation in 1986.  The Veteran was noted to have a history of status post L5-S1 laminectomy.  After physical examination the Veteran was diagnosed with degenerative disc disease of the lumbar spine status post L5-S1 laminectomy.  The examiner rendered the opinion that "[i]n the absence of medical documentation to support continuity of care or chronicity of condition, the Veteran's current condition is not caused by or a result of his mechanical low back pain seen in service."

However, in rendering the opinion, the examiner did not take into account the short period of time between the Veteran's separation from service in 1983 and his subsequent back injury in 1986 or the Veteran's report that his accident in 1986 represented an aggravation of his back disorder incurred in service in determining that there was a lack of continuity and/or chronicity of back symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  As such, the Board finds it necessary to remand the claims for an adequate opinion to be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain all VA medical records pertaining to the Veteran, including those dated since April 2006.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  Thereafter, the RO/AMC shall send the Veteran's claims file to the examiner who conducted the January 2010 VA spine examination, or if the examiner is no longer available, a suitable replacement, to request that he prepare an addendum to his report explaining his assessment regarding whether the Veteran's degenerative disc disease of the lumbar spine is related to or had its onset in service, specifically in regard to the Veteran's treatment in service for low back pain.  The examiner must comment on whether the short amount of time between the Veteran's separation from service and the Veteran's subsequent back injury represents an aggravation of a back disability incurred in service.  

In doing so, the examiner must acknowledge the Veteran's report as to the onset and continuity of symptomatology. 

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  The rationale for any opinion expressed should be provided in a report.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

